FILED
                            NOT FOR PUBLICATION
                                                                             FEB 21 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEANETTE M. WALLIS,                              No.    14-35448

               Plaintiff-Appellee,               D.C. No. 2:13-cv-00040-TSZ

          v.
                                                 MEMORANDUM*
BURLINGTON NORTHERN SANTA FE
RAILWAY COMPANY, a Delaware
corporation,

               Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                      Argued and Submitted February 8, 2017
                               Seattle, Washington

Before: FISHER, PAEZ and CALLAHAN, Circuit Judges.

      Burlington Northern Santa Fe Railway Company (BNSF) appeals the district

court’s order awarding attorney’s fees and non-taxable costs after a jury found in

favor of the plaintiff, Jeanette Wallis, on her claim under the Federal Railroad


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Safety Act. BNSF also appeals the clerk’s taxation of costs. We have jurisdiction

under 28 U.S.C. § 1291, we review for an abuse of discretion, see Webb v. Ada

Cty., 285 F.3d 829, 834 (9th Cir. 2002), and we affirm.

      1.     BNSF waived appellate review of taxable costs by failing to appeal

the clerk’s award to the district court. See Walker v. California, 200 F.3d 624,

625-26 (9th Cir. 1999). Our decision in Twentieth Century Fox Film Corp. v.

Goldwyn, 328 F.2d 190 (9th Cir. 1964), is distinguishable because the plaintiff

there appealed the clerk’s order to the district judge. See id. at 222-23.

      2.     BNSF’s argument that the district court erred by failing to consider

the amount of damages awarded compared to the amount Wallis sought is

unpersuasive. The district court expressly recognized Wallis’ limited success on

her claims and gave sound reasons for declining to reduce the lodestar again on the

basis of limited success, explaining that “the substantive basis of Plaintiff’s claim

centered on the record suspension she received and the imposition of 40 PPI

points, the two unfavorable personnel actions that were presented to the jury and

upon which Plaintiff prevailed.” The court also cited McCown v. City of Fontana,

565 F.3d 1097 (9th Cir. 2009), where we recognized that “a comparison of

damages awarded to damages sought is required,” while also emphasizing that “the

district court must consider the excellence of the overall result, not merely the


                                           2
amount of damages won.” Id. at 1103-04. Although it would have been preferable

for the district court to have provided a clearer statement regarding the relationship

between the relief sought to the relief obtained, the explanation offered here was

adequate under the circumstances. The district court made clear that it “considered

the relationship between the amount of the fee awarded and the results obtained.”

See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). Nothing more was required.

See Muniz v. United Parcel Serv., Inc., 738 F.3d 214, 225 (9th Cir. 2013) (holding

there was no abuse of discretion where, although the district court did not “discuss

the relationship that the damages awarded . . . had to the damages . . . sought,” the

district court’s opinion made “clear that it was well aware of this relationship”).

      3.     BNSF’s argument that the district court failed to properly account for

Wallis’ lack of success on her claim for punitive damages is unpersuasive as well.

In calculating reasonable hours, the district court declined to subtract 55 hours

devoted to Wallis’ unsuccessful punitive damages claim, saying “there was

sufficient evidence to go to the jury on the issue.” We agree with BNSF that the

inquiry under Hensley, 461 U.S. at 434, focuses on the results obtained in the

litigation, not whether a claim was strong enough to survive summary judgment.

But, as noted, the district court elsewhere adequately explained its reasons for

declining to reduce the lodestar further based on limited success. BNSF’s reliance


                                           3
on McGinnis v. Kentucky Fried Chicken of California, 51 F.3d 805 (9th Cir. 1994),

is misplaced. There, the district court “expressly refus[ed] to relate the extent of

success to the amount of the fee award.” Id. at 810. That did not occur here.

      4.     BNSF argues Wallis was unsuccessful on central issues. The district

court, however, was in the best position to assess whether the claims upon which

Wallis prevailed were central to her case. The district court did not abuse its broad

discretion in finding Wallis’ “claim centered on the record suspension she received

and the imposition of 40 PPI points, the two unfavorable personnel actions that

were presented to the jury and upon which [she] prevailed.”

      5.     BNSF argues Wallis’ “success was limited according to any

measure,” such that a further reduction in the lodestar for limited success was

essentially mandatory here. We disagree. The district court reasonably concluded

Wallis was successful on the central claim in her case. “Where a lawsuit consists

of related claims, a plaintiff who has won substantial relief should not have [her]

attorney’s fee reduced simply because the district court did not adopt each

contention raised.” Hensley, 461 U.S. at 440. Adjustments to the lodestar for

limited success are committed to the district court’s broad discretion. See id. at

436-37. The district court also may have concluded that this lawsuit achieved a




                                           4
significant “public benefit” in deterring future violations of the Federal Railroad

Safety Act. See McCown, 565 F.3d at 1105.1

      6.     BNSF’s argument that non-taxable costs should be reduced based on

limited success fail for the same reasons as those discussed above.

                                         ***

      The experienced district judge who decided this fee motion was intimately

familiar with this case, having presided over summary judgment proceedings and

an eight-day trial. The court was well positioned to assess the relationship between

Wallis’ success and her request for fees and costs. We agree with BNSF that in

some instances the court’s explanation could have been clearer. But the court’s

explanations were adequate, and the court neither relied on an incorrect legal rule

nor applied the governing law in a manner that was illogical, implausible or

without support in inferences that may be drawn from facts in the record. See

United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc). The

court therefore did not abuse its discretion.

      AFFIRMED.




      1
       Generally, however, a court’s conclusions regarding a suit’s public benefit
should be stated on the record, so as to facilitate appellate review.
                                           5